Exhibit 10.19

For grants to Harbor Point legacy employees under the 2006 Plan

 

    LOGO [g76037g86i56.jpg]

 

      Harbor Point Limited       Chesney House       96 Pitts Bay Road      
Pembroke HM 08, Bermuda      

 

T 441 292 5330

      F 441 296 1827      

 

www.harborpoint.com

Option Award Letter

 

Company Information:        Name Information:

 

Harbor Point Limited

     [                             ] Chesney House      96 Pitts Bay Road     
Pembroke HM 08      Bermuda      Phone: 441-292-5330     

Fax: 441-296-1827

 

    

 

Effective as of the date of grant, subject to the restrictions described below,
you have been awarded an option to purchase common shares of Harbor Point
Limited as set forth below:

 

Grant Type:  

 

      Date of Grant:  

 

Option Number:  

 

      Date of Expiration:  

 

Number Granted:  

 

      FMV Per Share:  

 

Vesting Type:  

 

      Exercise Price:  

 

Vesting Start Date:  

 

      Total Option Price:  

 

 

Vesting Schedule:    

 

  Date Vested           Shares Vested     

 

   

 

    

 

   

 

    

 

     Total:       

 

 

Your award is made pursuant to and subject to the terms of the Harbor Point
Limited 2006 Equity Incentive Plan, the terms of which are hereby incorporated
by reference, and the award is subject to all terms and conditions contained
therein.

 

 

    

 

Name:      Company: Harbor Point Limited

 

    

 

Date:      Date: